EXHIBIT 15
                                                          Rcig!2

 2
 3      ++!J!K!I!J!N![!!!E!Q!P!H!K!F!G!P!V!K!C!N!++
 4      WPKVGF!UVCVGU!FKUVTKEV!EQWTV
 5      UQWVJGTP!FKUVTKEV!QH!PGY![QTM
 6      Ecug!Pq/!2<24.ex.1889;.NIU
 7      ...................................z
 8
        KP!TG!HQTGKIP!GZEJCPIG!DGPEJOCTM!TCVGU
 9      CPVKVTWUV!NKVKICVKQP
 ;
        ...................................z
21
22      !!!!!!!!!!!!!Ugrvgodgt!38-!3129
23      !!!!!!!!!!!!!;<61!c/o/
24
25      !!!!!Xkfgqvcrgf!Fgrqukvkqp!qh!JCN!L/
26      UKPIGT-!Rj/F/-!vcmgp!d{!Rnckpvkhhu-
27      rwtuwcpv!vq!Pqvkeg-!jgnf!cv!vjg!qhhkegu!qh
28      Ecjknn!Iqtfqp!'!Tgkpfgn!NNR-!91!Rkpg
29      Uvtggv-!dghqtg!Vqff!FgUkoqpg-!c!Tgikuvgtgf
2;      Rtqhguukqpcn!Tgrqtvgt!cpf!Pqvct{!Rwdnke!qh
31      vjg!Uvcvg!qh!Pgy![qtm/
32
33
34
35
36

                               Veritext Legal Solutions
     212-279-9424                www.veritext.com          212-490-3430
                                              Page 122                                               Page 124
 1       SINGER - HIGHLY CONFIDENTIAL                     1       SINGER - HIGHLY CONFIDENTIAL
 2   other, but I don't think you could run               2   complicated.
 3   both.                                                3           And, similarly, on HHI, you
 4       Q. Coming back to the three firm,                4   asked me if I have done it. I think I or
 5   four firm, five firm analysis that you               5   my staff have done it, but it is not
 6   mentioned a minute ago, does that analysis           6   reported in this report.
 7   involve quantifying in some way thresholds           7       Q. Understood.
 8   over which a market would be considered              8           We talked a little bit earlier,
 9   unconcentrated, moderately concentrated or           9   I'm switching gears here, about
10   highly concentrated?                                10   non-defendant liquidity providers.
11       A. I think I have seen thresholds               11           Now I'm at paragraph 27 of your
12   provided, but if you are asking could one           12   report. I will ask you a few questions
13   calculate the three, four and five firm             13   around that. So maybe it would be worth
14   concentration metric, of course you could.          14   taking the time to read through that.
15       Q. And on the question of                       15           (Witness perusing document.)
16   thresholds in particular, you believe               16       A. Okay, I have read 27.
17   that's something that exists in the                 17       Q. So the first sentence says "In
18   literature?                                         18   the FX market, Class Members are price
19       A. Yes.                                         19   takers and Defendants are price makers
20       Q. Anything in mind? Any papers                 20   (also referred to as market makers,
21   in mind that deal with that?                        21   liquidity providers, or dealer banks)."
22       A. I seem to recall an older                    22           Fair to say that that's a
23   version of the guidelines including various         23   general statement that might have some
24   metrics in that dimension, and potentially          24   exceptions?
25   this version of the guidelines. I'm not             25       A. Yes.
                                              Page 123                                               Page 125
 1       SINGER - HIGHLY CONFIDENTIAL                     1       SINGER - HIGHLY CONFIDENTIAL
 2   capable of searching it in my current                2       Q. We spoke a little bit earlier
 3   state.                                               3   about non-defendant dealer banks that might
 4       Q. But at this point in your                     4   be in the class.
 5   report you don't report results of a                 5            That would be one of the
 6   concentration analysis on either the HHI or          6   exceptions that you are thinking about; is
 7   the three firm, four firm, five firm                 7   that fair?
 8   analysis that you described just a minute            8       A. I think that -- well, let me
 9   ago; is that right?                                  9   just say something, that both non-defendant
10       A. I think what I hear you asking               10   banks and banks are sometimes liquidity
11   is have I presented results on either the           11   takers, if that's what you are asking me.
12   three, four, or five firm concentration             12       Q. My question is just a little
13   measures by currency pair.                          13   bit different, although we will come to
14           The answer is no. I have given              14   that in a moment.
15   you one example for the most important              15            But it's possible that a
16   currency pair for the five firm. But I              16   non-defendant bank provided liquidity such
17   haven't provided you the three, four and            17   that it is a price maker in a certain
18   five of every currency pair, but I'm                18   context?
19   testifying that it is feasible if you are           19       A. Non-defendant banks sometimes
20   so interested to compute any or all of them         20   provide liquidity, yes, yes.
21   yourself.                                           21       Q. Hedge funds sometimes provide
22           On the question of --                       22   liquidity; is that right?
23       Q. So that assumes facts, but go                23            MR. NOSS: Objection to form.
24   ahead.                                              24       Q. Let me rephrase the question.
25       A. This is really not that                      25            Do you have any understanding
                                                                                       32 (Pages 122 - 125)
                                        Veritext Legal Solutions
212-279-9424                              www.veritext.com                                    212-490-3430
